
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


AMENDMENT TO AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


        Reference is made to the Amended and Restated Executive Employment
Agreement ("Agreement") dated as of October 30, 2007, by and among Pzena
Investment Management, Inc. (the "Company"), Pzena Investment Management, LLC
(the "Operating Company" and together with the Company, the "Employer") and A.
Rama Krishna (the "Executive"). Capitalized terms used but not defined herein
have the meanings given to them in the Agreement or the Operating Agreement of
the Operating Company, dated as of October 30, 2007 (the "Operating Agreement").

        WHEREAS, the Employer and the Executive wish to amend the Agreement to
change certain executive covenants regarding the non-competition and
non-solicitation provision (this "Amendment"); and

        WHEREAS, the Board of Directors of the Company approved this Amendment
by unanimous electronic consent in lieu of a meeting dated October 5, 2009;

        NOW, THEREFORE, pursuant to Section 6(c) of the Agreement, the Employer
and the Executive agree as follows:

        1.     Section 5(a) shall be replaced in its entirety by the following:

Agreement to be Bound.    The Executive acknowledges and recognizes the highly
competitive nature of the business of the Employer and its affiliates and
accordingly agrees to be bound by the restrictive covenants set forth in
Sections 5.07(a), 5.07(b), 5.07(c), 5.07(e), 5.07(f) and 5.08 of the Operating
Agreement (for the avoidance of doubt, not Section 5.07(d) of the Operating
Agreement), to which the Executive is a party. Notwithstanding the provisions of
Section 5.07(a), the Executive may, from and after the date of this Amendment,
establish legal entities including a management company, set up funds, apply for
registration with the appropriate regulators as well as hire appropriate staff
without violating the terms of the non-compete.

In addition to the restrictive covenants set forth in 5.07(b), the Executive
agrees that during the entire term of the Non Compete Period, as defined
hereinbelow, he shall not, in competition with the Company Group, solicit, seek,
induce, pursue in any way, or accept a business relationship of any kind with
any Person, including but not limited to any Person who is a client of the
Company Group, including by way of indirect or sub-advisory arrangements (such
obligation to include the duty of the Executive to decline any such offered
business activity even if unsolicited). Notwithstanding the restraints in the
preceding sentence (the "Further Restrictive Covenants"), from December 15, 2009
through December 31, 2009, the Executive may solicit, seek, induce, pursue in
any way and accept a business relationship with any individual person who is
personally known to the Executive but is not a client of the Company Group, and
may accept cash or securities from such individual person, so long as such
individual person does not invest more than $5,000,000 in assets under the
Executive's management. Except to the individuals described in the previous
sentence, during the period December 15, 2009 through December 31, 2009, the
Executive may not hold himself out as currently being in the business of money
management. For avoidance of doubt, the Further Restrictive Covenants lapse, in
their entirety, on December 31, 2009. In the event of his violation of the
restrictive covenants set forth in Exhibit A hereto, and the Further Restrictive
Covenants herein, the Executive confirms the applicability of the forfeiture
provisions in Section 6.02 of the Operating Agreement. The Executive further
acknowledges that he and the Employer have agreed to enter into this Amendment
in connection with the matters described hereinabove and nothing herein shall
diminish the rights of the Executive to exchange OC Units for Class A Shares and
sell such Class A Shares at such time as is provided for in the Agreement,
except in the event of his violation of the restrictive covenants set forth in
Exhibit A hereto, and the Further Restrictive Covenants.

--------------------------------------------------------------------------------



For purposes of applying the terms of this Amendment and Section 5.07 of the
Operating Agreement, a list of clients shall be provided to Executive for the
exclusive purpose of complying with the restrictive covenants and Further
Restrictive Covenants therein. The Executive acknowledges that the names on the
list of clients constitute non-public information and the Executive agrees to
preserve and maintain the list on a confidential basis and to use it solely for
the aforesaid purposes.

        2.     Section 5(b) shall be replaced in its entirety by the following:

Definition of "Non-Compete Period".    For purposes of applying Section 5.07 of
the Operating Agreement to the Executive, "Non-Compete Period" means the period
from the date of the Agreement and the Operating Agreement until December 31,
2009.

        3.     The Executive hereby confirms that, as of the date hereof, he has
complied with the representations, warranties and undertakings, in their
entirety as set forth in the Agreement.

        4.     Except as set forth herein, the provisions of the Agreement
remain in full force and effect.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

    PZENA INVESTMENT MANAGEMENT, INC.
 
 
By:
 
/s/ RICHARD S. PZENA


--------------------------------------------------------------------------------

    Name:   Richard S. Pzena     Title:   Chief Executive Officer
 
 
PZENA INVESTMENT MANAGEMENT, LLC
 
 
By:
 
PZENA INVESTMENT MANAGEMENT INC., ITS MANAGING MEMBER
 
 
By:
 
/s/ RICHARD S. PZENA


--------------------------------------------------------------------------------

    Name:   Richard S. Pzena     Title:   Chief Executive Officer
 
 
EXECUTIVE:
 
 
A. RAMA KRISHNA
 
 
By:
 
/s/ A. RAMA KRISHNA


--------------------------------------------------------------------------------

    Name:   A. Rama Krishna

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



AMENDMENT TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
